KASTL, Senior Judge
(concurring in the result):
I agree with the excellently-written opinion, but disassociate myself from the footnote approving command-directed handwriting samples under authority of United States v. Lloyd, 10 M.J. 172 (C.M.A.1981). I do not believe the Court of Military Appeals has yet definitively ruled that a suspect may be compelled to produce handwriting exemplars without benefit of Article 31 advice. See the concurring opinion of Judge Cook, with whom Judge Fletcher joins, in United States v. Armstrong, 9 M.J. 374, 384 (C.M.A.1980).